Citation Nr: 1741321	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-14 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hepatitis C prior to February 5, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO continued a 10 percent disability rating for service-connected hepatitis C, thereby denying the Veteran's September 2009 claim for an increase. 

The Veteran submitted a notice of disagreement (NOD) in March 2010.  In a March 2012 rating decision, the RO granted an increased disability rating of 40 percent, effective February 5, 2010, and again assigned a 10 percent disabling, effective September 22, 2010.  A statement of the case (SOC) was issued in March 2012 (which was sent to the Veteran in May 2012).  The Veteran submitted a statement in June 2012, which was accepted in lieu of a VA Form 9 (substantive appeal).  In a December 2012 rating decision, the RO granted a 100 percent schedular rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345, for hepatitis C, effective February 5, 2010, and then reduced the disability rating to 10 percent, effective October 1, 2010.  

The Veteran testified before the undersigned Veterans Law Judge in February 2014; a transcript is of record. 

In a November 2014 decision, the Board determined that the RO action of December 2012, terminating the total rating assigned for hepatitis C was void ab initio, and restored the 100 percent schedular evaluation, effective from February 5, 2010.  Such action effectively rendered moot the issue on appeal as to the Veteran's entitlement to rating in excess of 10 percent for hepatitis C during the period on, and after February 5, 2010.  

The Board then remanded issue of entitlement to a rating in excess of 10 percent for hepatitis C for the period prior to February 5, 2010, for further development of the record.  The RO implemented the Board's restoration of a 100 percent rating in an August 2015 rating decision.  

The Board notes that the RO recently proposed to decrease the rating for hepatitis C to 10 percent disabling, in a December 2015 rating action.  (The RO implemented the decrease in a May 2016 rating decision, assigning a 10 percent rating effective August 1, 2016).  A February 2016 Report of General Information reflects that the Veteran disagreed with this proposal.  Although this communication was intended to express disagreement with the December 2015 rating action, the Veteran has not filed the required standardized form for the purpose of appealing the decision. See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Because the Report of General Information cannot constitute a valid NOD, the matter is not presently in appellate status before the Board, and the Board can take no further action on the matter. See 38 C.F.R. § 20.201 (a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9 (c) (2016).  Finally, the issue has not been certified to the Board. 


FINDINGS OF FACT

For the period prior to February 5, 2010, the Veteran's hepatitis C was manifested by generalized fatigue, a slight decrease in appetite, upper right quadrant pain, and nausea, but there was no evidence true anorexia, treatment with medication, dietary restrictions, hepatomegaly, debilitating symptoms; or incapacitating episodes as defined by regulation (a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician).


CONCLUSION OF LAW

Prior to February 5, 2010, the criteria for a rating greater than 10 percent for service-connected hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.112, 4.114, Diagnostic Codes 7345, 7354 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in September 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service and VA treatment records with the claims file.  The Veteran initially indicated that he had been treated by a private provider, but later clarified in a February 2016 communication that his only treatment for hepatitis had been through the VA.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159 (c)(4).  In this case, the Veteran was provided with a VA examination in 2009.  The examination was adequate as to the claim for increased rating for the period prior to February 5, 2010, because the examiner reviewed the claims file in conjunction with the examination, conducted a medical examination and provided sufficient information to allow the Board to render an informed determination.  

Lastly, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. 

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating on appeal. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

Increased Ratings, Generally 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S. C .A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38  C .F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38  C .F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C .F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38  C .F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Hepatitis C 

The Veteran's hepatitis C has been evaluated as 10 percent disabling prior to February 5, 2010, under Diagnostic Code (DC) 7345. See C.F.R. § 4.114, DC 7345.  His claim for an increased rating was received in September 2009. 

Diagnostic Code 7345 is the code that is used for rating a chronic liver disease without cirrhosis, including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but specifically excluding bile duct disorders and hepatitis C.  To the extent that the RO has nonetheless rated the Veteran's hepatitis C under DC 7345, the Board will consider those criteria.  The Board will also consider whether a compensable rating may alternatively be warranted under DC 7354, which is intended to rate serologic evidence of a hepatitis C infection, and the signs and symptoms due to such an infection. Id.

Both Diagnostic Codes 7345 and 7354 provide that when nonsymptomatic a noncompensable rating is warranted.  A 10 percent rating is warranted when there is intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating is warranted when there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period. 

A 40 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is warranted when there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent rating is warranted when there is near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Note (1) to both DCs 7345 and 7354 provided that sequelae such as cirrhosis or malignancy of the liver are to be rated under an appropriate Code, but not to use the same signs and symptoms as the basis for rating under DC 7345 or 7354 respectively, and under a DC for sequelae. 38 C .F.R. § 4.114.  

Note (2) provides that, for purposes of rating conditions under Diagnostic Code 7345 or 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Id.  

Beginning in April 2009, VA treatment reflect complaints of current hepatitis C symptoms, which were limited to fatigue and mild stomach pain.  

In a September 2009 statement, the Veteran requested an increased rating for his service-connected hepatitis C and noted that he was scheduled to undergo interferon therapy at the Portland VAMC. 

The Veteran underwent a VA examination in October 2009.  He reported that he was planning to start antiviral therapy.  He believed that he had epigastric and right upper quadrant area pain with, "stomach aches" about three to four times a week for the last few months that he attributed to his hepatitis.  He also had generalized fatigue.  He had associated nausea with his symptoms.  He recently restarted on Prilosec, which improved the symptoms.  His primary care provider noted a diagnosis of dyspepsia.  A biopsy confirmed chronic hepatitis and periportal fibrosis stage 2/4.  He stated that he believed he has lost about 20 pounds in the last four months due to a change in diet and also a slight decrease in appetite.  He was not currently taking any medication for his hepatitis C.  He was presently employed full-time as a cable splicer at Verizon.  

The Veteran commenced interferon treatment in February 2010. 

During his Board hearing, the Veteran testified as to outstanding treatment records from a private treating physician concerning his pre- and post antiviral treatment, beginning in approximately 2006 and through 2010.  In a February 2016 Report of General Information, the Veteran clarified that his treatment for hepatitis C had been exclusively through VA and Dr. Z. (a VA physician) and that he had no private providers. 

After reviewing the entire claims file, the Board finds that manifestations of hepatitis C have not met or approximated the criteria for a rating in excess of 10 percent for the period prior to February 5, 2010.  

Indeed, VA treatment records dated from 2008 to early 2010, and the October 2009 VA examination report, document generally mild symptoms (i.e., nausea (improved with use of Prilosec), generalized fatigue, occasional stomach aches, and a slight decrease in appetite), as opposed to true anorexia, dietary restriction, or continuous medication, or; incapacitating episodes, as defined by regulation.  The Veteran was still under no current treatment for the condition prior to February 5, 2010.  Moreover, while the Veteran reported a weight loss of 20 pounds and a "slight" decrease in appetite on examination in 2009, the contemporaneous VA treatment records consistently described the Veteran as "well-nourished" and noted that his diet was in fact "regular."  The 2009 examiner did not otherwise attribute his weight loss to hepatitis-related anorexia or dietary restriction.  In short, there is no evidence required dietary restriction as contemplated by the next-higher rating.  There is also no evidence of hepatomegaly, or enlarged liver, as contemplated by the higher 40 percent and 60 percent rating criteria.  Therefore, none of the criteria for the higher evaluations have been met for the appeal period prior to February 5, 2010. 

The Board has also considered Note 1 of 38 C.F.R. § 4.114, Diagnostic Code 7354 which instructs adjudicators to evaluate sequelae, such as cirrhosis or malignancy of the liver.  In this case, prior to February 5, 2010, the Veteran has not been diagnosed with cirrhosis or malignancy of the liver and in fact it has been found not to be present.  Therefore, separate ratings are not warranted. 

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  The record reflects that the Veteran was employed on a full-time basis for the period prior to February 5, 2010.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for hepatitis C, currently rated 10 percent disabling prior to February 5, 2010, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


